Title: To Thomas Jefferson from Craven Peyton, 4 September 1805
From: Peyton, Craven
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                  
                  I hope you will excuse me, for not furnishing you, with a list of the shears you hold in the Milton Tobo. Warehouse sooner, my being very unwell evar since I saw you, the shears are, John Henderson, Charles Isham, & Mills Hendersons purchased of Richd Anderson at the price of Fifty Pounds each share. And James L. Henderson John Bullock Francis Lerey & Nancy Hendersons purchased of James L. Henderson at the price of One Hundred Dollars each share, those last mentioned three being under age the sd James & his Mother are bound in there deed as there security to make a good little aftar there becoming of age, James’s own share was purchasd. with his other interest in the Milton proparty in the year 1801—Mr. Hay has taken the appeal. 
                  with great Respt.
                  
                     C Peyton
                     
                  
                  
                     
                        
                           
                              Amt of Debt.
                              
                              
                              
                              
                              
                              
                              
                              
                           
                           
                              
                              4 shares at £50
                              £200
                              
                              
                              
                              
                              
                              
                           
                           
                              
                              4 do. at 30—
                              
                                 120
                              
                              
                              
                              
                              
                              
                              
                           
                           
                              
                              
                              320
                              
                              
                              
                              
                              
                              
                           
                           
                              Amt. of Cr.
                              
                              
                              
                              
                              
                              
                              
                              
                           
                           
                              
                              By Sundry payments
                              
                                 267.6
                              
                              
                                 viz. to
                              
                              
                                 G. Jeff.
                              
                              
                              
                                 July 24.(13)
                              
                              
                                 156.
                              
                              
                                 67
                              
                              
                           
                           
                              
                              
                              
                              
                                 do.
                              
                              
                              
                                 Aug. 13
                              
                              
                                 533.
                              
                              
                                 33
                              
                              
                           
                           
                              
                              
                              £52.14
                              
                                 =175.67.
                              
                              
                              
                                 1805.
                              
                              
                                 Apr. 28 +
                              
                              
                                 
                                    201.
                                 
                              
                              
                              
                           
                           
                              
                              
                              
                              
                              
                              
                              
                              
                                 891.
                              
                              
                              
                                 =£267.6
                              
                           
                        
                     
                  
                  
                  [Text in italics in Thomas Jefferson’s hand]
               